         Case 1:17-cv-00217-LG-RPM Document 37 Filed 12/16/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

    DOLLY LOTT, et al., individually
    and on behalf of all others
    similarly situated                                                  PLAINTIFFS

    v.                                              CAUSE NO. 1:17cv217-LG-RPM

    TAISHAN GYPSUM CO., LTD, et al.                                   DEFENDANTS

                   MEMORANDUM OPINION AND ORDER
                GRANTING DEFENDANTS’ MOTION TO DISMISS

         BEFORE THE COURT is the [21] Motion to Dismiss for Lack of Personal

Jurisdiction filed by the defendants, Taishan Gypsum Co., Ltd. and Tai’an Taishan

Plasterboard Co., Ltd. (hereafter collectively referred to as “Taishan”).1 The parties

have fully briefed the Motion. After reviewing the submissions of the parties, the

record in this matter, and the applicable law, the Court finds that the plaintiffs’

claims should be dismissed for lack of personal jurisdiction.

                                    BACKGROUND

         On August 1, 2017, this case was filed as a putative class action against

Taishan and three other defendants for damages caused by defective drywall

installed in the plaintiffs’ homes.2 The case was transferred by the Judicial Panel

on Multidistrict Litigation to the In re Chinese-Manufactured Drywall Products

Liability Litigation in the United States District Court for the Eastern District of



1 Initially, the defendants also sought dismissal pursuant to Fed. R. Civ. P. 12(b)(6),
but they have withdrawn that portion of their Motion.
2 The plaintiffs have voluntarily dismissed their claims against all defendants

except for Taishan.
      Case 1:17-cv-00217-LG-RPM Document 37 Filed 12/16/20 Page 2 of 6




Louisiana. The case was remanded to this Court on April 15, 2020. Several months

later, Taishan filed the instant Motion to Dismiss for Lack of Personal Jurisdiction.3

                                     DISCUSSION

      “A federal court sitting in diversity may assert [personal] jurisdiction if (1)

the state’s long-arm statute applies, as interpreted by the state’s courts; and (2) if

due process is satisfied under the fourteenth amendment to the United States

Constitution.” Johnston v. Multidata Sys. Int’l Corp., 523 F.3d 602, 609 (5th Cir.

2008). Taishan does not dispute that the Mississippi long-arm statute applies.

Therefore, the only consideration is whether this Court’s exercise of jurisdiction

over Taishan would comport with due process. Federal due process requires a

plaintiff to prove: (1) that the defendant purposely availed itself of the benefits and

protections of the forum state by establishing “minimum contacts” with the state;

and (2) that the exercise of jurisdiction does not offend “traditional notions of fair

play and substantial justice.” Id. Federal jurisdiction consistent with due process

“may be general or specific.” ITL Int’l, Inc. v. Constenla, S.A., 669 F.3d 493, 498

(5th Cir. 2012). “Where the plaintiff alleges specific jurisdiction, . . . due process

requires (1) minimum contacts by the defendant purposefully directed at the forum




3The plaintiffs filed an Amended Complaint after Taishan filed its Motion.
Although Motions to Dismiss are often found to be moot after an amended
complaint is filed, Taishan has asked the Court to consider its Motion to Dismiss for
Lack of Personal Jurisdiction in conjunction with the plaintiffs’ Amended
Complaint. The plaintiffs have not objected to this request. The Court finds that
Taishan’s request should be granted in the interest of judicial economy since the
Amended Complaint has not altered the jurisdictional allegations in the plaintiffs’
original Complaint.
                                           -2-
      Case 1:17-cv-00217-LG-RPM Document 37 Filed 12/16/20 Page 3 of 6




state, (2) a nexus between the defendant’s contacts and the plaintiff’s claims, and

(3) that the exercise of jurisdiction over the defendant be fair and reasonable.” Id.

The minimum contacts “requirement can be satisfied by a showing that the

defendant purposely directed its activities toward the forum state or purposely

availed itself of the privileges of conducting activities there.” Id. Furthermore, the

Fifth Circuit has explained:

      Whether specific jurisdiction can be properly asserted over a
      nonresident defendant is dependent on the relationship among the
      defendant, the forum, and the litigation. For the exercise of specific
      jurisdiction to comply with due process, the suit must arise out of or
      relate to the defendant’s contacts with the forum. In other words,
      there must be an affiliation between the forum and the underlying
      controversy, principally, an activity or an occurrence that takes place
      in the forum State and is therefore subject to the State’s regulation.
      Such activity or occurrence must create a substantial connection with
      the forum State. Absent this connection, specific jurisdiction is lacking
      regardless of the extent of a defendant’s unconnected activities in the
      State. A defendant’s general connections with the forum are not
      enough. Consistent with these principles, specific jurisdiction is
      confined to adjudication of issues deriving from, or connected with, the
      very controversy that establishes jurisdiction.

Zoch v. Magna Seating (Germany) GmbH, 810 F. App’x 285, 288-89 (5th Cir. 2020)

(internal quotation marks and citations omitted).

      The plaintiffs in the instant lawsuit rely on the stream-of-commerce doctrine

in an effort to demonstrate that Taishan has minimum contacts with Mississippi.

This doctrine “recognizes that a defendant may purposefully avail itself of the

protection of a state’s laws—and thereby subject itself to personal jurisdiction—by

sending its goods rather than its agents into the forum.” Zoch, 810 F. App’x at 289.

This doctrine satisfies the requirement of minimum contacts if “the defendant



                                          -3-
      Case 1:17-cv-00217-LG-RPM Document 37 Filed 12/16/20 Page 4 of 6




delivered the product into the stream of commerce with the expectation that it

would be purchased by or used by consumers in the forum state.” Id. at 290.

However, the defendant’s contacts are insufficient if the contacts were “random,

fortuitous, or attenuated, or the result of the unilateral activity of another party or

third person.” Id.

      Taishan has presented sworn testimony by its Chairman of the Board, Jia

Tongchun, that Taishan is a Chinese corporation with its principal place of business

in Tai’an City, Shandong Province, People’s Republic of China. (Def.’s Mot. Ex. A,

ECF No. 21-1). All of its employees are located in China, and it manufactures and

sells drywall exclusively in China. Id. Taishan has no connection of any kind with

Mississippi. Id. He further testifies:

      Taishan has manufactured drywall since 1992 but has not sold drywall
      to distributors for the United States except for a short period from
      March 2006 to July 2007. At that time, Taishan did not seek United
      States sales; instead, a domestic drywall shortage caused United
      States entities to come to China searching for any source of drywall.
      From 2006 to 2007, Taishan was contacted by American companies
      interested in purchasing drywall in China. From 2006 through 2007,
      Taishan entered into contracts with some American companies for the
      sale of drywall in China. These contracts were all stand-alone
      agreements for defined amounts of drywall. . . . When it sold drywall
      in 2006 and 2007, Taishan was never provided with and had no
      knowledge of the identity or location of any ultimate homeowner end-
      user anywhere. After delivery of the drywall to a port in China,
      Taishan had nothing more to do with the drywall thereafter. Taishan
      had no knowledge or information concerning whether any of the
      drywall it supplied in China pursuant to those contracts would be
      distributed or used in Mississippi. . . . Taishan eventually learned that
      the drywall sold to American buyers was shipped to states other than
      Mississippi, including Florida, Louisiana, New Jersey and Virginia in
      2006-2007. Taishan had no expectation that the drywall would be
      supplied to consumers in Mississippi.



                                           -4-
      Case 1:17-cv-00217-LG-RPM Document 37 Filed 12/16/20 Page 5 of 6




Id. (paragraph numbers omitted).

      The plaintiffs have not presented any evidence regarding how Taishan’s

drywall may have made its way to Mississippi. All of the evidence before the Court

indicates that, if Taishan’s drywall was used in Mississippi homes, it arrived in the

state through the actions of third persons unrelated to Taishan. There is no

evidence that Taishan delivered its drywall into the stream of commerce with the

expectation that it would be purchased or used by Mississippi residents. The

plaintiffs have not set forth a prima facie case that Taishan has minimum contacts

with Mississippi. They also have not attempted to prove the second factor for

demonstrating that the exercise of personal jurisdiction over Taishan would

comport with due process — whether the plaintiff’s cause of action arises out of or

results from the defendant’s forum-related contacts. Therefore, Taishan is not

subject to personal jurisdiction in this Court, and its Motion to Dismiss must be

granted.

                                   CONCLUSION

      Taishan’s Motion to Dismiss for Lack of Personal Jurisdiction is granted

because the plaintiffs have not met their burden of demonstrating a prima facie

case that this Court’s exercise of personal jurisdiction over Taishan would comport

with due process.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [21] Motion to

Dismiss for Lack of Personal Jurisdiction filed by the defendants, Taishan Gypsum




                                         -5-
      Case 1:17-cv-00217-LG-RPM Document 37 Filed 12/16/20 Page 6 of 6




Co., Ltd. and Tai’an Taishan Plasterboard Co., Ltd., is GRANTED. This lawsuit is

hereby DISMISSED WITHOUT PREJUDICE for lack of personal jurisdiction.

      SO ORDERED AND ADJUDGED this the 16th day of December, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       -6-
